Order filed, November 20, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00710-CV

       SUDERMAN CONTRACTING STEVEDORES, INC. AND GEORGE
                      ALDRIDGE, Appellant

                                             V.

                            VICTOR FERRUFINO, Appellee


                        On Appeal from the 215th District Court
                                Harris County, Texas
                            Trial Court Case 2016-13498



                                          ORDER

       The reporter’s record in this case was due 10/17/2017. See Tex. R. App. P. 35.1.
On 10/20/2017, this court granted the court reporter an extension to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Cantrece Addison, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 day of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM